Name: 2009/634/EC,Euratom: Decision of the European Parliament of 23Ã April 2009 on the closure of the accounts of the European Union general budget for the financial year 2007, SectionÃ III Ã¢  Commission
 Type: Decision
 Subject Matter: EU finance;  accounting;  EU institutions and European civil service;  budget
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/71 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on the closure of the accounts of the European Union general budget for the financial year 2007, Section III  Commission (2009/634/EC, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (SEC(2008) 2359  C6-0415/2008) (2),  having regard to the Commissions annual reports to the European Parliament and to the Council on the follow-up to 2006 discharge decisions (COM(2008) 629, COM(2008) 628), and to the Commission staff working documents accompanying those reports (SEC(2008) 2579, SEC(2008) 2580),  having regard to the Commission communication entitled Synthesis of the Commission's management achievements in 2007 (COM(2008) 338),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2007 (COM(2008) 499), and to the Commission staff working document accompanying that report (SEC(2008) 2361),  having regard to the Commissions report on Member States replies to the Court of Auditors 2006 annual report (COM(2008) 112),  having regard to the Green Paper on the European transparency initiative, adopted by the Commission on 3 May 2006 (COM(2006) 194),  having regard to Opinion No 2/2004 of the Court of Auditors on the single audit model (and a proposal for a Community internal control framework) (3),  having regard to the Commission communication on a roadmap to an integrated internal control framework (COM(2005) 252),  having regard to the Commission action plan towards an integrated internal control framework (COM(2006) 9), the report from the Commission to the Council, the European Parliament and the Court of Auditors on the progress of the Commission action plan towards an integrated internal control framework (COM(2007) 86), and the Commission staff working document accompanying that report (SEC(2007) 311),  having regard to the first half-yearly report on the scoreboard for the application of the Commission action plan towards an integrated internal control framework published on 19 July 2006 (SEC(2006) 1009), pursuant to Parliaments request in its resolution accompanying the discharge decision in respect of the financial year 2004,  having regard to Opinion No 6/2007 of the Court of Auditors on the annual summaries of Member States; national declarations of Member States; and audit work on EU funds of national audit bodies (4),  having regard to the Commissions action plan to strengthen the Commissions supervisory role under shared management of structural actions (COM(2008) 97),  having regard to the communication from Commissioners HÃ ¼bner and Ã pidla to the Commission giving an interim progress report on the action plan to strengthen the Commissions supervisory role under shared management of structural actions (SEC(2008) 2756), and to the Commission staff working document accompanying that communication (SEC(2008) 2755),  having regard to the report from the Commission to the Council, the European Parliament and the Court of Auditors on the Commission action plan towards an integrated internal control framework (COM(2008) 110), and to the Commission staff working document accompanying that report (SEC(2008) 259),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2007, together with the institutions replies (5), and to the Court of Auditors special reports,  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (6),  having regard to the Commission communication of 16 December 2008 on a common understanding of the concept of tolerable risk of error (COM(2008) 866), and to the Commission staff working document accompanying that communication (SEC(2008) 3054),  having regard to the Councils recommendation of 10 February 2009 on the discharge to be given to the Commission in respect of the implementation of the budget for the financial year 2007 (5587/2009  C6-0055/2009),  having regard to Articles 274, 275 and 276 of the EC Treaty and Articles 179a and 180b of the Euratom Treaty,  having regard to Articles 246 et seq. of the EC Treaty, on the Court of Auditors,  having regard to international audit standards and international accounting standards, in particular those applying to the public sector,  having regard to the International Peer Review of the Court of Auditors,  having regard to Council Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities (7), in particular Title V, Chapter 3, dealing with old-age and invalidity pensions, and Annex XII, which lays down the implementing provisions for Article 83a of the Staff Regulations,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (8), and in particular Articles 145, 146 and 147 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (9), and in particular Article 14(2) and (3) thereof,  having regard to Rule 70 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A6-0168/2009), A. whereas under Article 275 of the EC Treaty the Commission is responsible for drawing up the accounts, 1. Approves the closure of the accounts of the European Union general budget for the financial year 2007; 2. Sets out its observations in the Resolution that forms an integral part of the Decisions on the discharge for implementation of the European Union general budget for the financial year 2007, Section III  Commission and executive agencies; 3. Instructs its President to forward this Decision to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank, and to the national parliaments and national and regional audit institutions of the Member States, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 107, 30.4.2004, p. 1. (4) OJ C 216, 14.9.2007, p. 3. (5) OJ C 286, 10.11.2008, p. 1. (6) OJ C 287, 10.11.2008, p. 111. (7) OJ L 56, 4.3.1968, p. 1. (8) OJ L 248, 16.9.2002, p. 1. (9) OJ L 11, 16.1.2003, p. 1.